709 N.W.2d 237 (2006)
In re Petition for DISCIPLINARY ACTION AGAINST Albert A. GARCIA, Jr., a Minnesota Attorney, Registration No. 219472.
No. A05-719.
Supreme Court of Minnesota.
February 8, 2006.

ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Albert A. Garcia, Jr., committed professional misconduct warranting public discipline, namely, failure to supervise a non-lawyer employee resulting in a forged signature on a document filed with the district court and failure to refund the unearned portion of a client retainer, in violation of Minn. R. Prof. Conduct 3.4(b), 5.3(c)(1), 8.4(c) and (d), 1.15(c)(4), 1.16(d), and 5.3(b).
*238 In accordance with Rule 14(a), Rules on Lawyers Professional Responsibility (RLPR), the matter was referred to a referee with directions to hear and report the evidence submitted for and against the petition for disciplinary action. Respondent stipulates that the referee's findings of fact and conclusions of law are conclusive and waives his right to briefing and oral argument to this court. Respondent has entered into a stipulation with the Director in which they jointly recommend:
(a) that respondent be suspended from the practice of law for a period of 30 days, effective 14 days from the date of this order;
(b) that respondent be eligible for reinstatement under Rule 18(f), RLPR;
(c) that respondent be required to successfully complete the professional responsibility portion of the bar examination within one year of reinstatement;
(d) that before reinstatement respondent be required to establish written office procedures satisfactory to the Director designed to ensure that respondent is properly training and supervising non-lawyer employees;
(e) that respondent notify clients, opposing counsel, and tribunals of his suspension in compliance with Rule 26, RLPR; and
(f) that respondent pay $900 in costs pursuant to Rule 24(a), RLPR.
This court has independently reviewed the file and approves the jointly recommended disposition.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that respondent Albert A. Garcia, Jr., is suspended from the practice of law for 30 days, suspension to be effective 14 days from the date of this order, subject to the conditions set forth above.
BY THE COURT:
/s/Helen M. Meyer
Associate Justice